Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 -8, 21 -27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, and 13 recite limitations of 
“wherein an electric motor of the outboard nacelle of the first plurality of nacelles and an electric motor of the outboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the first electrical bus and not configured to operate using electrical energy from the second electrical bus, 
wherein an electric motor of an inboard nacelle of the first plurality of nacelles and an electric motor of an inboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the second electrical bus and not configured to operate using electrical energy from the first electrical bus.“
(emphasis added)
However, Applicant’s specification at [0015] discloses use of the 2nd bus or the 1st bus in order to ensure continuous energy for propulsive force in the event of failure. And tis is to ensure significant yaw moments is not introduced. Therefore the Applicant’s amendment is not supported.

    PNG
    media_image1.png
    603
    629
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alber; Mark R. (US 20170327219) referred herein after as Alber, in view of Bevirt et al. (US 20190329858), referred herein after as Bevirt. 
Claim 1:
Alber discloses
A system comprising:
each nacelle of the first plurality of nacelles includes an electric motor coupled to a propulsor, wherein an outboard nacelle of the first plurality of nacelles includes an electrical energy storage system (ESS) coupled to a first electrical bus; 
(see Alber [0033] and FIGS. 1A,1B…discuss nacelles, electric motor and propulsor via “The nacelle frames 52, 54 are also formed and sized to encompass portions of the aircraft power system 100, …. Each rotor 20, 22 includes rotor blades 58 disposed at the forward sections 44, 46 and rotatable about the axes 40, 42… The rotors 20, 22 provide thrust during take-off and hover (rotor borne flight state) and during cruise (wing borne flight”).
[0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 electrically connects the second power system 64 to the first motor 66.”)
each nacelle of the second plurality of nacelles includes an electric motor coupled to a propulsor, wherein an outboard nacelle of the second plurality of nacelles includes an ESS coupled to a second electrical bus;
(see Alber [0033] and FIG 1A… tail-sitter aircraft 10 includes a fuselage 12, an elongated wing structure 14, a plurality of nacelles 16, 18, and a plurality of rotors 20, 22. See [0039] above)
wherein an electric motor of the outboard nacelle of the first plurality of nacelles and an electric motor of the outboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the first electrical bus and not configured to operate using electrical energy from the second electrical bus, 
(see Alber [0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 [and 98] electrically connects the second power system 64 to the first motor 66 [and second motor 96].”).
wherein an electric motor of an inboard nacelle of the first plurality of nacelles and an electric motor of an inboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the second electrical bus and not configured to operate using electrical energy from the first electrical bus.
(see Alber [0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 [and 98] electrically connects the second power system 64 to the first motor 66 [and second motor 96].”).
Alber does not disclose
a first plurality of nacelles located on a first side of an aircraft,
a second plurality of nacelles located on a second side of the aircraft,
However Bevirt teaches
a first plurality of nacelles located on a first side of an aircraft,
a second plurality of nacelles located on a second side of the aircraft,
(see Bevirt FIG 2A) 

    PNG
    media_image2.png
    287
    596
    media_image2.png
    Greyscale

Therefore from the teachings of Bevirt it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Alber to include a plurality of nacelles as taught by Bevirt in order to have redundant engines in the event of failure(s) within a nacelle.
Claims 2, 14:
Alber as modified by Bevirt teaches
a first distribution panel for the first electrical bus located in a fuselage of the aircraft and a second distribution panel for the second electrical bus located in the fuselage.
(See Alber [0037] and FIGS. 2-4 which discuss controller 122 [distribution panel] busses [power systems 62,64] in the fuselage via “A flight control system (including one or more controllers 122 as shown in FIGS. 4 and 5) selectively operates the first and second power systems 62, 64 independently or in combination to distribute the power from the first and second power systems 62, 64 as needed to the first and second rotors 20, 22”).
Claims 3, 15: 
Alber as modified by Bevirt teaches
the first electrical bus comprises: electrical cables connecting the ESS in the outboard nacelle of the first plurality of nacelles to the first distribution panel, electrical cables connecting the first distribution panel to the electric motor of the outboard nacelle of the first plurality of nacelles, and electrical cables connecting the first distribution panel to the electric motor of the outboard nacelle of the second plurality of nacelles, and wherein the second electrical bus comprises: electrical cables connecting the ESS in the outboard nacelle of the second plurality of nacelles to the second distribution panel, electrical cables connecting the second distribution panel to the electric motor of the inboard nacelle of the first plurality of nacelles, and electrical cables connecting the second distribution panel to the electric motor of the inboard nacelle of the second plurality of nacelles.
(See Alber [0037] and FIGS. 2-4 which discuss controller 122 [distribution panel] busses [power systems 62, 64] in the fuselage via “A flight control system (including one or more controllers 122 as shown in FIGS. 4 and 5) selectively operates the first and second power systems 62, 64 independently or in combination to distribute the power from the first and second power systems 62, 64 as needed to the first and second rotors 20, 22”
(see Alber [0040] and FIGS. 4, 5 which discuss battery 114 [ESS] powering [3rd and fourth electrical bus] and 1st and 2nd bus [solar cells power systems] via “includes a third power system 110 including one or more solar panels or cells 112 …..multiple batteries 114 may be provided and distributed about the aircraft 10 for weight balancing“).
Claims 4, 16:
Alber as modified by Bevirt teaches
the inboard nacelle of the first plurality of nacelles includes a battery connected to a third electrical bus, and the inboard nacelle of the second plurality of nacelles includes a battery connected to fourth electrical bus.
(see Alber [0040] and FIGS. 4, 5 which discuss battery 114 [ESS] powering [3rd and fourth electrical bus] and 1st and 2nd bus [solar cells power systems] via “includes a third power system 110 including one or more solar panels or cells 112 …..multiple batteries 114 may be provided and distributed about the aircraft 10 for weight balancing“).
Claims 5, 17:
Alber as modified by Bevirt teaches
the first electrical bus and the second electrical bus are high voltage direct current (DC) electrical busses, and wherein the third electrical bus and the fourth electrical bus are low voltage DC electrical busses.
(see Alber [0040] which discuss high and low voltage sources via “The third power system 110 may enable use of solar energy directly as it is harnessed by the solar cells 112, or may allow some storage of energy within the battery 114 for darkness operations. Furthermore, battery 114 could be charged at takeoff so that the battery 114 is usable immediately as needed as a power source”).
Claims 6, 18:
Alber as modified by Bevirt teaches
the inboard nacelle of the plurality of starboard nacelles and the inboard nacelle of the plurality of port nacelles each comprise landing gear.
(See Alber [0033] and FIGS 1A, 1B landing gear via” Extendable landing gear 56 may extend from the nacelles 16, 18, with the landing gear 56 shown in the extended position for landing in FIG. 1A, and in the retracted position for forward flight in FIG. 1B”).
Claims 7, 19:
Alber as modified by Bevirt teaches
a vent from the ESS of the outboard nacelle of the first plurality of nacelles to outside the aircraft, and a vent from the ESS of the outboard nacelle of the second plurality of nacelles to outside the aircraft.
(see Bevirt [0076] and FIGS. 4C which discuss venting the nacelles and batteries [ESS] in nacelles [0050])
Therefore from the teachings of Bevirt it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Alber to include vents as taught by Bevirt in order to provide adequate airflow in the nacelles for heat exchange and cooling, etc..
Claim 9:
Alber as modified by Bevirt teaches
an electrical generator configured to supply electrical energy to one or both of the first electrical bus and the second electrical bus.
(see Alber [0039] and FIGS. 3, 4… the engine 76 drives generator 94. The generator 94 converts mechanical energy to electrical energy to drive motor 96. Rotor 22 is driven by gearbox 80, which is driven by motor 96…. the first and second power systems 62, 64 respectively driving first and second rotors 20, 22, line 92 [bus] electrically connects the first power system 62 to the second motor 96, and line 90 [bus] electrically connects the second power system 64 to the first motor 66).
Claim 10:
Alber as modified by Bevirt teaches
the ESS of the outboard nacelle of the first plurality of nacelles comprises a plurality of battery modules, a power converter, and a battery management system controller, and the ESS of the outboard nacelle of the second plurality of nacelles comprises a plurality of battery modules, a power converter, and a battery management system controller.
(see Alber [0040] and FIGS. 4, 5 which discuss battery 114 [ESS] powering [3rd and fourth electrical bus] and 1st and 2nd bus [solar cells power systems] via “The control system 120 includes at least one controller 122 that receives electrical power from the fuel cell 60, generator 94, solar cells 112, and battery 114, such as through incoming lines 124. The controller 122 (or redundant controllers 122) distribute electrical power for use to power motors 66, 96 as needed, and to the battery 114 for later use, such as through outgoing lines 126.…includes a third power system 110 including one or more solar panels or cells 112 …..multiple batteries 114 may be provided and distributed about the aircraft 10 for weight balancing“).
Claim 11:
Alber as modified by Bevirt teaches
the first plurality of nacelles are attached to a first wing of the aircraft on the first side of the aircraft, and the second plurality of nacelles are attached to a second wing of the aircraft on the second side of the aircraft.
(see Bevirt FIG 2A) 
Therefore from the teachings of Bevirt it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Alber to include a plurality of nacelles as taught by Bevirt in order to have redundant engines in the event of failure(s) within a nacelle.
Claim 12:
Alber as modified by Bevirt teaches
either the first side of the aircraft is port and the second side is starboard, or the first side of the aircraft is starboard and the second side is port.
(see Alber FIGS 3, 4).
Claim 13:
Alber discloses
An airframe comprising:
each nacelle of the first plurality of nacelles includes an electric motor coupled to a propulsor, wherein an outboard nacelle of the first plurality of nacelles includes an electrical energy storage system (ESS) coupled to a first electrical bus; and
(see Alber [0033] and FIGS. 1A,1B…discuss nacelles, electric motor and propulsor via “The nacelle frames 52, 54 are also formed and sized to encompass portions of the aircraft power system 100, …. Each rotor 20, 22 includes rotor blades 58 disposed at the forward sections 44, 46 and rotatable about the axes 40, 42… The rotors 20, 22 provide thrust during take-off and hover (rotor borne flight state) and during cruise (wing borne flight”).
[0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 electrically connects the second power system 64 to the first motor 66.”)
each nacelle of the second plurality of nacelles includes an electric motor coupled to a propulsor, wherein an outboard nacelle of the second plurality of nacelles includes an ESS coupled to a second electrical bus;
(see Alber [0033] and FIG 1A… tail-sitter aircraft 10 includes a fuselage 12, an elongated wing structure 14, a plurality of nacelles 16, 18, and a plurality of rotors 20, 22. See [0039] above)
wherein an electric motor of the outboard nacelle of the first plurality of nacelles and an electric motor of the outboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the first electrical bus and not configured to operate using electrical energy from the second electrical bus, 
(see Alber [0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 [and 98] electrically connects the second power system 64 to the first motor 66 [and second motor 96].”).
wherein an electric motor of an inboard nacelle of the first plurality of nacelles and an electric motor of an inboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the second electrical bus and not configured to operate using electrical energy from the first electrical bus.
(see Alber [0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 [and 98] electrically connects the second power system 64 to the first motor 66 [and second motor 96].”).
Alber does not disclose
a first plurality of nacelles located on a first side of an aircraft,
a second plurality of nacelles located on a second side of the aircraft,
However Bevirt teaches
 (see Bevirt FIG 2A) 
Therefore from the teachings of Bevirt it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Alber to include a plurality of nacelles as taught by Bevirt in order to have redundant engines in the event of failure(s) within a nacelle.
Claims 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alber; Mark R. (US 20170327219) referred herein after as Alber, in view of Bevirt et al. (US 20190329858), referred herein after as Bevirt, and further in view of Villanueva et al. (US 20200339010), herein after as Villanueva and Provisional 62/837504 (Villanueva). 
Claims 8, 20:
Alber as modified by Bevirt does not teach
the outboard nacelle of the first plurality of nacelles further comprises a thermal management system for the ESS of the outboard nacelle of the first plurality of nacelles, and the outboard nacelle of the second plurality of nacelles further comprises a thermal management system for the ESS of the outboard nacelle of the second plurality of nacelles. 
However Villanueva teaches
the outboard nacelle of the first plurality of nacelles further comprises a thermal management system for the ESS of the outboard nacelle of the first plurality of nacelles, and the outboard nacelle of the second plurality of nacelles further comprises a thermal management system for the ESS of the outboard nacelle of the second plurality of nacelles. 
(see Villanueva [0123] which discusses that battery packs function as heat sources so thermal management is used. See also [0063] and FIG. 4 of Villanueva 62/837504)
Therefore from the teachings of Villanueva it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Alber as modified by Bevirt to include thermal management as taught by Villanueva in order to prevent a thermal event from occurring.

Response to Arguments
On page 9, the Applicant states, “Applicant has amended claim 1 to recite, inter alia, that “an electric motor of the outboard nacelle of the first plurality of nacelles and an electric motor of the outboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the first electrical bus and are not configured to operate using electrical energy from the second electrical bus’ and that ‘an electric motor of an inboard nacelle of the first plurality of nacelles and an electric motor of an inboard nacelle of the second plurality of nacelles are configured to operate using electrical energy from the second electrical bus and are not configured to operate using
electrical energy from the first electrical bus.” As discussed during the interview, amending claim 1 as-such would likely overcome the rejection of claim 1 under 35 USC § 103.”. However the Examiner points out that his position during the brief interview was that further search in the art of record and a wider search if necessary. 
Nonetheless, the Examiner has maintained the original rejection using Alber which discloses the claimed “unsupported” amended feature via “(see Alber [0039] and FIGS 2, 3... discuss electric motor, propulsor, electric bus via “Rotor 22 is driven by gearbox 80, which is driven by motor 96. Thus, electrical power is obtained from either the first power system 62 or the second power system 64, or both. The mechanical connection between power systems 62, 64 of FIG. 2 is removed, and electrically powered motors 66, 96 drive the rotor systems 20, 22 eliminating the need for a complex mechanical drive system….line 90 [and 98] electrically connects the second power system 64 to the first motor 66 [and second motor 96].”)…emphasis added. In essence, the Examiner construes that Alber anticipated the need to have redundancies in the system.
Therefore, Applicant's arguments have been considered and found to be unpersuasive. 
CONCLUSION
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644